Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 2010.0321396).
Regarding claim 1, Xu disclose:
A display comprising: memory storing a plurality of color calibration profiles corresponding to a plurality of display modes; and logic operably coupled with the memory, the logic to: determine, based on a signal received from a computing device operably coupled with the display, a current display mode of the display; select, based on the current display mode of the display, a given color calibration profile from the plurality of color calibration profiles; and render an image on the display using the selected given color calibration profile (see Fig. 3; [0026-0028]; memory 305 storing ‘color calibration’ profiles at 306, corresponding to different display modes; logic 301/303 to determine current display mode (e.g., application ) and automatically select a color profile, from a plurality of profiles, based on the current mod/application; and then display the image accordingly). 
Regarding claim 5, the rejection of claim 1 is incorporated herein. Xu further disclose:
the signal received from the computing device is contained in metadata associated with graphics data received from the computing device (see [0027]).
Regarding claim 6, the rejection of claim 1 is incorporated herein. Xu further disclose:
the signal received from the computing device comprises an operating system signal received from an operating system executing on the computing device (see [0027]).
Regarding claim 7, the rejection of claim 1 is incorporated herein. Xu further disclose:
the signal received from the computing device comprises an application signal received from an application executing on the computing device (see [0027]).
Regarding claim 8, the rejection of claim 1 is incorporated herein. Xu further disclose:
the signal received from the computing device comprises a signal received from a graphics processing unit ("GPU") of the computing device (see [0027]).
Regarding claim 9, the rejection of claim 1 is incorporated herein. Xu further disclose:
the logic is to select the given color calibration profile before it renders the image (see [0027]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lee (US 2015.0035877).
Regarding claim 2, the rejection of claim 1 is incorporated herein. Xu is not explicit as to, but Lee disclose:
the logic comprises a timing controller ("TCON") integral with the display (see Fig 1; timing controller 800 integral to display)
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Lee to Xu, to predictably provide control over the displayed image ([0031]). 
Regarding claim 10, claim 10 is rejected under the rationale of claims 1 and 2, wherein the luminosity ranges are akin to the display color profiles of Xu, the communication channel is between300 and 301. 
Regarding claim 11, the rejection of claim 10 is incorporated herein. Xu further disclose:
the computing system comprises a laptop computer (see [0014])
Regarding claim 12, the rejection of claim 10 is incorporated herein. Xu further disclose:
the display communication channel comprises an auxiliary channel (see [0014])
Regarding claim 14, claim 14 is rejected under the same rationale as claims 1 and 2.
Regarding claim 15, the rejection of claim 14 is incorporated herein. Xu further disclose:
the determining is performed by the TCON in response to activation of a computing device that generates the visual content for rendition on the display, and wherein the method further includes: programming, by the TCON, a color block of the display with the selected color calibration profile prior to the rendering (see [0027]; application program to select profile)

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Atkins (US 2013.0120234).
Regarding claim 3, the rejection of claim 1 is incorporated herein. Xu is not explicit as to, but Atkins disclose:
the logic comprises a scaler chip integral with the display (see Fig. 41; [0395]; scaler (Dolby core processor) executing scaling algorithm 4100). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Atkins to Xu, to predictably provide enhanced image quality and realism ([0006]).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Fujita (US 2019.0244584).
Regarding claim 4, the rejection of claim 1 is incorporated herein. Xu is not explicit as to, but Fujita disclose:
a first of the plurality of color calibration profiles corresponds to a standard dynamic range ("SDR") display mode and a second of the plurality of color calibration profiles corresponds to a high dynamic range ("HDR") display mode (see [0123]). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Fujita to Xu, to predictably provide an automatic change from SDR to HDR, providing increased user convenience ([0123]). 
Regarding claim 13, the rejection of claim 10 is incorporated herein. Xu is not explicit as to, but Fujita disclose:
the plurality of color calibration profiles include a standard dynamic range ("SDR") color calibration profile and a high dynamic range ("HDR") color calibration profile (see [0123]). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Fujita to Xu, to predictably provide an automatic change from SDR to HDR, providing increased user convenience ([0123]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621